*932MEMORANDUM ***
German Aparico Mendez de Leon and Bessy Lisseth Mendez, natives and citizens of Guatemala, petition for review of the decision of the Board of Immigration Appeals’ order affirming without opinion an Immigration Judge’s (“U”) denial of his application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Gonzalez-Hernandez v. Ashcroft, 336 F.3d 995, 998 (9th Cir.2003), and we deny the petition for review.
Substantial evidence supports the IJ’s decision that Mendez de Leon did not show past persecution because his experiences, which involved unfulfilled threats by guerillas made to his mother in 1991 and 1993 without any other harm, do not demonstrate past persecution. See Hoxha v. Ashcroft, 319 F.3d 1179, 1182 (9th Cir. 2003) (concluding that unfulfilled threats “constitute harassment rather than persecution”).
Further, there is insufficient evidence to compel the conclusion that his fear of future persecution is objectively reasonable. See Garcia-Martinez v. Ashcroft, 371 F.3d 1066, 1073 (9th Cir.2004) (requiring an applicant to show that her fear is both subjectively genuine and objectively reasonable). Accordingly, substantial evidence supports the denial of his request for asylum.
Because Mendez de Leon has failed to establish eligibility for asylum, he necessarily failed to meet the more stringent standard for withholding of removal. See Fisher v. INS, 79 F.3d 955, 961 (9th Cir. 1996) (en banc).
The voluntary departure period was stayed, and that stay will expire upon issuance of the mandate. See Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.